Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following recitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim 1: “a first geometric object” and “a second geometric object”

Claim 3: “the second geometric object is rectangular”

Claim 7: “a side opposite the carrying surface, the shape of the side differing from the shape of the first geometric object”

Claim 8: “a third geometric object” and also there is no structure described for commanding adjustment this object.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

[00034] describes “As shown in Fig. 7, the different micro-component carriage areas 520 correspond to the micro-components 522 of different batches. In one example, the shape of the micro-component carriage area 520 may correspond to the shape of the micro-component extraction area as described previously; for example, the micro-component carriage area 520 may be the first geometric object as described.” The examiner does not see in Fig. 7 that there are different batches of 522. The examiner does not see different shaped extraction areas 522 corresponding to each carriage area 520. The description is not understood and requires revision.
  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 15-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 7, the applicant recites “micro-component transfer head according to claim 1, further comprising a side opposite the carrying surface, the shape of the side differing from the shape of the first geometric object” however it is not clear how the “side” relates to the carrying surface. The claim recites that it is “opposite” but it’s unclear if it is a face of a wafer structure (which corresponds to the micro-component) or a face of the transfer head structure itself.
For the sake of compact prosecution, the examiner presumes that the “side opposite the carrying surface” is a surface on the face of the wafer structure.

Regarding Claims 8 and 15-16, the applicant recites “configured to adjust, subject to a command, the micro-component extraction area into conforming with a third geometric object, the area of the third geometric object unequal to the area of the first geometric object” however it is not clear how the adjustment relates to the structure of the transfer head. There is no structure in the claim to clarify how that adjustment and command takes place.

Regarding Claim 19, the applicant recites “the display surface conforms with the second geometric object” however it is not clear how that limits the structure. The examiner presumes this means that the display surface and the second geometric object are both part of the same surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ahn (US # 20220123165).

Regarding Claim 17, Ahn teaches a micro-component display (see Fig. 16(a-2)), comprising: 
a receiving substrate (TS) having a display surface, the display surface comprising a plurality of micro-component carriage areas (area is a triangle formed around ML1, ML2, and ML3); 
wherein each of the micro-component carriage areas conforms with a first geometric object (right triangle); 
wherein the first geometric object comprises at least an acute angle (two would exist with a right triangle), and within each of the micro-component carriage areas there are a plurality of micro-components (three shown); 
wherein the micro-components within the same one of the micro-component carriage areas are spaced a first distance apart (shown), and the micro-components within different ones of the micro-component carriage areas are separated by at least a second distance (shown spaced further away), the first distance being unequal to the second distance (shown).

Regarding Claim 18, Ahn teaches the micro-component display according to claim 17, wherein:
 the display surface contains a second geometric object (formed by lumping together two right triangles); 
n copies (2 copies) of the first geometric object constitute the second geometric object, n being an integer greater than 1; 
the second geometric object comprises at least a right angle (rectangle); and 
the first geometric object is dissimilar in shape to the second geometric object (a triangle is not a rectangle, by definition).

Regarding Claim 19, Ahn teaches the micro-component display according to claim 18, wherein the display surface conforms with the second geometric object (Fig. 16(a-2) shows the conformity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US # 20160144608) in view of Bae (US # 20210057278).
	
	
Regarding Claim 1, Chang teaches a micro-component transfer head (200, see Fig. 4), comprising:
a carrying surface (the surface of 200 that contacts devices 400; see [0031]) corresponding to a micro-component extraction area (top area of 510, although it is not clear how the structure of the extraction area determines the structure of the transfer head);
wherein the micro-component extraction area conforms with a first geometric object (although the geometric shape of the micro-component only indirectly limits the transfer head structure, the examiner notes the structure in the last couple sentences of [0016]: devices 400 may have a triangular prism shape), the first geometric object comprises at least an acute angle (although the geometric shape of the micro-component only indirectly limits the transfer head structure, the examiner notes that triangles have multiple acute angles), and n copies of the first geometric object constitute a second geometric object (although the geometric shape of the micro-component only indirectly limits the transfer head structure, the examiner notes that, in Fig. 3, the plurality of devices 400 are grouped and they form a larger geometric object), n being an integer greater than 1 (shown in Fig. 3);
wherein the second geometric object comprises at least a right angle (although the geometric shape of the micro-component only indirectly limits the transfer head structure, the examiner notes that in Fig. 3, there is a right angle between the bottom surface of the second geometric object and the side surface at the edge).

Although Chang discloses much of the claimed invention, it does not explicitly teach the first geometric object is dissimilar in shape to the second geometric object.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Bae teaches a similar micro-component extra area with geometric shapes (although the geometric shape of the micro-component only indirectly limits the transfer head structure, the examiner notes that the IC component 102 is approximately a square; the total shape of all the IC components is a different shape that has > 20 sides), wherein the first geometric object is dissimilar in shape to the second geometric object (4-sides vs. 20+-sides is the root of the geometric dissimilarity).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the second geometric shape, taught in Chang, as suggested by Bae. Specifically, the modification suggested by Bae would be to employ a first geometric object that is dissimilar in shape to the second geometric object. Since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the first and second geometric shapes of the applicant’s device of would perform equally well shaped as disclosed by Chang and Bae. Also, the examiner notes again that geometric shape of the micro-component only indirectly limits the transfer head structure.


Regarding Claim 2, Chang teaches the micro-component transfer head according to claim 1, wherein the carrying surface is configured to extract, when coming into contact with a surface of a wafer, a plurality of micro-components situated at the surface of the wafer and within the micro-component extraction area ([0030-31] teaches this configuration).

Regarding Claim 3, Chang teaches that the first geometric shape would be triangular.
Although Chang discloses much of the claimed invention, it does not explicitly teach the micro-component transfer head according to claim 1, wherein the first geometric object is triangular, and the second geometric object is rectangular.

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the geometric shapes taught in Chang. Specifically, the modification suggested by Bae would be to employ a micro-component transfer head according to claim 1, wherein the second geometric object is rectangular. Since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the first geometric shape of Chang would perform equally well shaped as a right triangle. Furthermore, a grouping of right triangles, such a grouping disclosed by Bae, would naturally be shaped like a rectangle. Also, the examiner notes again that geometric shape of the micro-component only indirectly limits the transfer head structure. It’s not clear how the shapes of these geometric objects limit the structure of the transfer head.

Regarding Claim 4, although Chang in view of Bae discloses much of the claimed invention, it does not explicitly teach the micro-component transfer head according to claim 3, wherein the first geometric object further comprises a right angle, and n is an even number.

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the geometric shapes, taught in Chang in view of Bae. Specifically, the modification suggested by Bae would be to employ a micro-component transfer head according to claim 3, wherein the first geometric object further comprises a right angle, and n is an even number. Since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the first geometric shape of Chang would perform equally well shaped as a right triangle. Furthermore, a pairing of right triangles, such a pairing disclosed by Bae, would naturally be shaped like a rectangle. Also, the examiner notes again that geometric shape of the micro-component only indirectly limits the transfer head structure. It’s not clear how the shapes of these geometric objects limit the structure of the transfer head.


Regarding Claim 5, although Chang in view of Bae discloses much of the claimed invention, it does not explicitly teach the micro-component transfer head according to claim 4, wherein the first geometric object is a right triangle having a long cathetus and a short cathetus, the length of the long cathetus being 1.25 to 5 times the length of the short cathetus.

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the first geometric shape, taught in Chang. Specifically, the obvious modification would be to employ a micro-component transfer head according to claim 4, wherein the first geometric object is a right triangle having a long cathetus and a short cathetus, the length of the long cathetus being 1.25 to 5 times the length of the short cathetus. Since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the first geometric shape of Chang would perform equally well shaped as a right triangle within the broad cathetus ratios recited. Also, the examiner notes again that geometric shape of the micro-component only indirectly limits the transfer head structure. It’s not clear how the shapes of these geometric objects limit the structure of the transfer head.

Regarding Claim 7, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Chang teaches the micro-component transfer head according to claim 1, further comprising a side (the top surface of part 110) of the micro-component extra area opposite the carrying surface, the shape of the side differing from the shape of the first geometric object (the surface of 110 is not the same as 400, as shown in Fig. 3). Also, the examiner notes again that geometric shape of the micro-component only indirectly limits the transfer head structure. It’s not clear how the shapes of these geometric objects limit the structure of the transfer head.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US # 20160144608) in view of Bae (US # 20210057278) and further in view of Lim (US # 20210143030).

Regarding Claim 6, although Chang in view of Bae discloses much of the claimed invention, it does not explicitly teach the micro-component transfer head according to claim 1, wherein the first geometric object is a circular sector, and the second geometric object is circular.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Lim teaches a transfer head (see Fig. 4) that is configured such that it’s carrying surface may easily extract micro-components that are comprised of geometric objects that are circular which are composed of circular sectors.

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the carrying surface, taught in Chang in view of Bae, as suggested by Lim. Specifically, the modification suggested by Lim would be to employ a micro-component transfer head according to claim 1, wherein the first geometric object is a circular sector, and the second geometric object is circular. Since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the transfer head of Chang would perform equally well shaped wherein a corresponding micro-component extra area comprises a first geometric object that is a circular sector, and a second geometric object that is circular. Also, the examiner notes again that geometric shape of the micro-component only indirectly limits the transfer head structure. It’s not totally clear how the shapes of these geometric objects limit the structure of the transfer head.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US # 20160144608) in view of Hsiang (US # 20190214522).

Regarding Claim 9, Chang teaches a micro-component transfer device, configured to extract a plurality of micro-components (400) in a wafer (110), and comprising: 
a micro-component transfer head (200) positioned above the wafer (shown in Fig. 4) and comprising: 
a carrying surface (the surface of 200 that contacts devices 400; see [0031]) corresponding to a micro-component extraction area (top area of 510, although it is not clear how the structure of the extraction area determines the structure of the transfer head); 
wherein the micro-component extraction area conforms with a first geometric object (triangle), and a first end (end nearest the center of the wafer) of the first geometric object is generally aligned with the center of the wafer (this is explained in the rejection of claim 1 or shown in Fig. 4 of Chang).

Although Chang discloses much of the claimed invention, it does not explicitly teach the device comprising a platform configured to hold the wafer positioned opposite to the micro-component transfer head.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hsiang teaches a similar device (see Fig. 1A and corresponding text) comprising a platform (10) configured to hold a wafer (30) positioned under the wafer (shown).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the transfer device, taught in Chang as suggested by Hsiang. Specifically, the modification suggested by Hsiang would be to employ a device comprising a platform configured to hold the wafer positioned opposite to the micro-component transfer head. The rationale for this modification is that a support platform provides structural support and stability during the alignment process. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of wafer processing platforms are well known in the art (see MPEP 2144.01).


Claim 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US # 20160144608) in view of Hsiang (US # 20190214522) and further in view of Shirley (US # 20210035850).

Regarding Claim 10, although Chang in view of Hsiang discloses much of the claimed invention, it does not explicitly teach the micro-component transfer device according to claim 9, wherein the first end of the first geometric object is an acute angle.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below.

For example, Shirley teaches a similar micro-component transfer device wherein a first end of the first geometric object is an acute angle (see Fig. 3C showing radially divided sectors with acute angles aligned near the center).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the first geometric object, taught in Chang in view of Bae and Hsiang, as suggested by Shirley. Specifically, the modification suggested by Shirley would be to employ a micro-component transfer device according to claim 9, wherein the first end of the first geometric object is an acute angle. Since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the claimed first geometric shape of the applicant’s device of would perform equally well shaped as disclosed by Shirley.

Regarding Claim 11, Shirley, as applied to claim 10, teaches the micro-component transfer device according to claim 10, wherein the first geometric object is triangular or a circular sector (Fig. 3C).

Regarding Claim 12, see the rejection of claim 5.
Regarding Claim 14, see the rejection of claim 7.
Regarding Claim 15, see the rejection of claim 7.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US # 20160144608) in view of Hsiang (US # 20190214522) and further in view of Shirley (US # 20210035850) and Miyata (US # 20030216053).

Regarding Claim 13, although Bae in view of Hsiang and Shirley discloses much of the claimed invention, it does not explicitly teach the micro-component transfer device according to claim 10, wherein the platform is further configured to rotate the wafer while generally keeping the center of the wafer stationary.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Miyata teaches a similar wafer handling device wherein a platform (41) is further configured to rotate a wafer (W) while generally keeping the center of the wafer stationary (0075).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the platform, taught in Bae in view of Hsiang and Shirley, as suggested by Miyata. Specifically, the modification suggested by Miyata would be to employ a micro-component transfer device according to claim 10, wherein the platform is further configured to rotate the wafer while generally keeping the center of the wafer stationary. The rationale for this modification is that spinning platforms provides adjustment to wafer position so that different processes can be efficiently performed without damaging the wafer or misaligning larger structures. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of rotating platforms are well known in the art (see MPEP 2144.01).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899